Citation Nr: 1719066	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  13-20 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUE

Entitlement to service connection for chronic residuals of hepatitis C. 


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army National Guard from June 1975 to June 1977, April 2004 to April 2005, and June 2008 to August 2009. 
This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey (Agency of Original Jurisdiction (AOJ)).  Jurisdiction has since been transferred to the Denver, Colorado, RO.

The record encompasses a December 2009 formal finding memoranda which notes that the Veteran's service treatment records for his first period of service, between 1975 and 1977, are unavailable. 

The Board has recharacterized the claim as entitlement to service connection for chronic residuals of hepatitis C, as styled on the title page, to better reflect the information in the claims file.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 


FINDINGS OF FACT

1.  The service department found that the Veteran's hepatitis C "occurred in line of duty" which involved a binding determination that hepatitis C was not the result of the Veteran's own misconduct.

2.  The Veteran's hepatitis C first manifested during active service.


CONCLUSION OF LAW

The criteria for service connection for chronic residuals of hepatitis C have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.1(m), 3.303 (2016); Kinnaman v. Principi, 4 Vet. App. 20 (1993); Stover v. Mansfield, 21 Vet. App. 485 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In deciding this claim, the Board has reviewed all of the evidence of record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence of record.  See Gonzales v. West, 218 F. 3d 1378 (Fed. Cir. 2009).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows or fails to show concerning the claim. 

The Veteran seeks service connection for hepatitis C.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  
The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), and evidence prior to the filing of the claim must be considered.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  At present, the medical evidence of record reflects that the Veteran is deemed to have been "cured" of the hepatitis C Virus, per his sustained virological response 24 (SVR24) status, following a 12-week treatment program.  However, the preponderance of the evidence reflects that the Veteran has had chronic hepatitis C virus throughout the pendency of the claim, as he was diagnosed with hepatitis C in 2009, had a positive diagnosis during his May 2010, and May 2013 VA examinations, and was just deemed "cured" per the January 2016 VA treatment records following 12 weeks of active treatment for hepatitis C.  Thus, by way of McClain, the Veteran has a current disability for adjudication purposes, and the first element is met. 

In the instant matter, the Veteran was diagnosed with hepatitis C, in July 2009, which was a period of active service which started in June 2008.  Pertinently, the January 2013 Medical Evaluation Board Proceedings (MEB) noted that the Veteran's hepatitis C was incurred while the Veteran was still entitled to base pay, and that the disability did not exist prior to service.  Further, the May 2014 Department of Defense, Form 199, informal Physical Evaluation Board proceedings (PEB), indicated that the Veteran's hepatitis C is presumptively deemed as being incurred in the line of duty, due to him being on active duty for over one year prior to the diagnosis, and no evidence of intentional misconduct, willful neglect, or unauthorized absence.  

Applicable law provides that service connection will be granted if it is shown that a particular disease or injury resulting in a disorder was incurred in or aggravated in the line of duty.  According to 38 C.F.R. § 3.1(m), "in line of duty" means an injury or disease incurred or aggravated during a period of active military, naval, or air service, unless such injury or disease was the result of the veteran's own misconduct or, for claims filed after October 31, 1990, was the result of his (or her) abuse of alcohol or drugs.  

A service department finding that injury, disease, or death occurred in line of duty will be binding on VA unless it is patently inconsistent with the requirements of laws administered by VA.  38 U.S.C.A. § 105(a); 38 C.F.R. § 3.1(m); Kinnaman v. Principi, 4 Vet. App. 20, 28 (1993) (Coast Guard determination that the Veteran's eye disease was incurred in the line of duty was binding on the VA pursuant to regulation).

Here, the AOJ has denied the claim on the basis of "willful misconduct" as opinions provided by VA examiners relate the Veteran's hepatitis C due to intranasal cocaine use.  However, the service department found that the Veteran's hepatitis C "occurred in line of duty" which is a determination that the hepatitis C did not occur as a result of his own misconduct.  See Stover v. Mansfield, 21 Vet. App. 485, 489 (2007) (discussing Department of the Navy Instructions and finding that an "'in the line of duty' investigation is not making an 'in the line of duty' determination so much as it is making a finding of the absence of misconduct").  This service department finding on willful misconduct is binding on VA as it is not patently inconsistent with VA regulations but, rather, reflects a favorable factual determination on the issue of willful misconduct. 

However, the favorable line of duty determination does not resolve the issue as to whether hepatitis C was incurred or aggravated during service.  Stover, 21 Vet. App. at 490.  The Veteran's drug use cannot be used as a basis for denial on willful misconduct grounds.  However, it is a proper factor to consider with respect to the issue of onset and aggravation.  Here, the service department found that hepatitis C was not manifest within one year of entry into service in June 2008.  There is no medical opinion indicating that hepatitis C manifested prior to active service in June 2008.

As such, the Board first finds that the service department found that the Veteran's hepatitis C "occurred in line of duty" which involved a binding determination that hepatitis C was not the result of the Veteran's own misconduct.  The Board next finds that the Veteran's hepatitis C first manifested during active service.  Accordingly, the criteria for establishing service connection for hepatitis C have been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.1(m), 3.303; Kinnaman, 4 Vet. App. 20 (1993); Stover, 21 Vet. App. 489 (2007).

 
ORDER

Entitlement to service connection for chronic residuals of hepatitis C is granted. 



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


